Smith, C. J.,
delivered the opinion of the court.
The appellee Avas proceeding under the provisions of chapter 277, Luavs of 1920, to sell certain bonds of Lauder-dale county, Avith the intention of applying the proceeds to the building and maintenance of roads according to the pro visions of that statute, when it was enjoined from so doing on an original bill exhibited against it by the appellants, Avhose right to maintain the suit is not challenged, alleging, among other things, that there are several separate road districts in Lauderdale county that are taxed to pay the principal and interest on bonds issued for building roads in the districts, and that it not only does not appear from the minutes of the appellee’s proceedings that a majority of the qualified electors of these separate road districts have consented to the issuance by the appellee of *352the bonds here in question in an election held for that purpose, but that a majority of the qualified electors thereof have not, in fact, so consented thereto. The cause ivas submitted to the court below on bill, answer, and proof, the allegations of the answer and the nature of the proof being immaterial, as will hereinafter appear, and a decree was rendered, dissolving the temporary injunction and dismissing the bill of complaint.
The appellant’s claim to an exemption in favbr of a separate road district from taxation for the payment of county-wide road bonds, unless a majority of the qualified electors of the district- consent thereto in an election held for that purpose, is based upon the provision to that effect in section 11, chapter 277, Laws of 1920, under which statute the bonds here in question are to be issued. This provision of the statute was repealed by chapter 207, Laws of 1920, as was recently held by this court in Bacot v. Board of Supervisors, 86 So. 765, decided after the rendition of the decree herein in the court below. The appellants’ claim to an exemption in favor of separate road districts from taxation for the payment of county-wide road bonds is therefore without foundation, and no error Avas committed by the court beloAV in dissolving the injunction and dismissing the bill of complaint.

Affirmed.